Citation Nr: 1519432	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right shoulder disability.

2.  Entitlement to service connection for a right shoulder disability, to include as secondary to a service-connected left shoulder disability.

3.  Entitlement to service connection for a cervical spine disability, to include as secondary to a service-connected left shoulder disability.

4.  Entitlement to specially adapted housing.

5.  Entitlement to special home adaptation.

6.  Entitlement to automobile and adaptive equipment.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1965 to August 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In June 2014, the Veteran informed VA in writing that he did not wish to appear at a requested Board hearing that was scheduled to take place in August 2014.  He asked instead that a decision be made on his appeal as soon as possible.    

By Court of Veterans Appeals (Court) Order dated in March 2009, the Court granted a joint motion filed by the parties in February 2009 terminating the appeal of a July 2007 Board decision following a settlement agreement.  

The issues of entitlement to service connection for a right shoulder disability, entitlement to special adapted housing, entitlement to a special home adaptation grant, and entitlement to an automobile and adaptive equipment, are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In the absence of a timely perfected appeal, the September 2004 rating decision that denied reopening the claim of entitlement to service connection for a right shoulder disability is final.

2.  Evidence associated with the record since the September 2004 rating decision that denied reopening the claim for service connection for a right shoulder disability relates to an unestablished fact necessary to substantiate the claim.

3.  The Veteran does not have a cervical disability attributable to service or service connected disability.  Degenerative disc disease was first demonstrated years post-service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision denying to reopen a claim of entitlement to service connection for a right shoulder disability is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  A cervical spine disability, diagnosed as degenerative disc disease, was not incurred in or aggravated by service, may not be presumed to have been incurred in service, nor is such disability proximately related to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

As the Board is reopening the new and material claim, the Board will only address the duties to notify and assist with respect to the remaining issue of entitlement to service connection for a cervical spine disability.  In this regard, the duty to notify has been satisfied by letters dated in November 2009, March 2010 and July 2010.  These letters were sent prior to the March 2011 rating decision which is the subject of this appeal.  These letters explained how VA could assist the Veteran with obtaining evidence in support of this claim. 

The Board also finds that all evidence necessary for equitable resolution of the issues being decided herein has been obtained.  The Veteran's service treatment records and post service treatment records have been obtained.  He has been afforded VA examinations and the reports are deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  He was also afforded the opportunity to attend a Board hearing which he initially requested, but later withdrew.  The Board does not have notice of any additional relevant evidence which is available but has not been obtained.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims being decided below are thus ready to be considered on the merits.

II.  Analysis

A.  New and Material Evidence

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In September 2004, the RO denied reopening the Veteran's claim for service connection for a right shoulder disability.  The Veteran was notified of this denial but did not appeal nor submit evidence within the one year appeal period.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.  

The RO found in September 2004 that the evidence did not constitute new and material evidence because it did not relate to an unestablished fact necessary to substantiate the claim and did not raise a reasonable possibility of substantiating the claim for service connection for a right shoulder disability.  In this regard, the RO found that "[t]he medical evidence does not show that [the Veteran was] suffering with a condition which could be considered attributed to [his] military service."  

The evidence considered in September 2004 includes the Veteran's service treatment records which document recurrent left shoulder dislocations, but do not reflect complaints or treatment related to the right shoulder.  They also show that the Veteran had a normal clinical evaluation of his upper extremities at his August 1967 separation examination, with a notation on the examination report of frequent left shoulder dislocation.  The evidence further includes the Veteran's initial service connection claim filed in April 1972, wherein he claimed entitlement to service connection for a left shoulder, but not right shoulder, injury, and a June 1972 VA special orthopedic examination report pertaining to the left shoulder only.  

In addition, VA outpatient records from the 1970s include a September 1973 certification record reflecting a diagnosis of subluxation right shoulder, chronic dislocation.  There is also a February 1974 VA outpatient record noting that the Veteran had been on the sick list since September 1973 from his job with a can company.  This record shows that his job required lifting heavy objects and that his right shoulder popped out quite a bit which he usually was able to put it back in place.  Moreover, there is a March 1976 VA examination report containing the Veteran's report of experiencing repeated dislocations of the right shoulder and of recollecting no specific injury.  Also considered was a January 1976 right shoulder x-ray report noting that the Veteran had had chronic acute dislocation right shoulders since 1970, and a January 1976 inpatient hospital record containing his report of chronic recurring dislocation of the right shoulder since April 1971.  

Further evidence in September 2004 includes a VA hospital summary dated in March 1984 showing that the Veteran had a history of multiple right shoulder dislocations and underwent right shoulder reconstruction.  Also, there is the Veteran's November 1987 and May 1990 hearing testimony at the RO (before a rating board and Hearing Officer, respectively,) asserting that he hurt his right shoulder when he fell off a cattle truck.  He said he sought medical attention on one occasion and was shown at that time how to put the shoulder back in place.  He explained that he had several more right shoulder dislocations in service, but did not seek medical attention since he was able to put the shoulder back in place by himself.  

The evidence also includes an August 1987 VA examination report containing the Veteran's report that he dislocated the right shoulder in 1967 when he jumped off of a truck, and VA inpatient records dated in November 1989 reflecting a discharge diagnosis of chronic posterior subluxation right shoulder with posterior instability, status post reconstruction.  His history as noted on the inpatient records includes dislocating the right shoulder when jumping out of a truck in 1966 which was reduced.  A November 1989 VA discharge record shows that the Veteran underwent posterior right shoulder reconstruction.  A VA examination report in June 1990 contains the Veteran's report that he dislocated his right shoulder for the first time in service bench pressing weights.  Also, there is an October 2002 orthopedic report from Charlotte Orthopedic Specialists reflecting the Veteran's complaints of right shoulder pain and report that he injured both shoulders in service and had surgery on both shoulders.  He was diagnosed as having right shoulder degenerative joint disease status-post an apparent stabilization procedure for instability or recurrence dislocations.  

Evidence added to the record since the September 2004 denial includes additional VA outpatient and examination reports, including a September 1989 VA discharge summary that shows a history of right shoulder dislocation in service from lifting weights.  It also shows that the Veteran underwent attempted closed reduction of right posterior shoulder dislocation.  VA records further reflect continuing bilateral shoulder complaints and treatment, including for a frozen right shoulder in August 2008, October 2008 and November 2008.  In addition, the evidence includes a September 2009 record from the orthopedic clinic noting that the Veteran had bilateral shoulder injuries in service, and recurrent right shoulder dislocations and auxiliary nerve damage.

The RO additionally received a January 2008 report from L.C. Elliott P.A.C. who said the Veteran had recently been seen for shoulder pain and upper extremity weakness.  He said the Veteran fell out of a truck in service causing what he believed to be injuries to both shoulders.  He said that one shoulder had a rotator cuff repair.  

Lastly, the evidence received after September 2004 includes a December 2010 VA examination report with a history of injury to the right shoulder in service from lifting weights.  The examiner went on to opine that the Veteran's right shoulder was most likely caused by the injury from falling off the truck in service.  However, he issued an addendum opinion in March 2011 explaining that he did not have the Veteran's chart at the time of the December 2010 examination and that the Veteran had described a right shoulder injury in service.  He went on to report that there were absolutely no entries for the right shoulder in service and opined that the right shoulder condition was less likely as not caused by of the result of military service.  He explained that though left shoulder problems are documented, the Veteran never had any right shoulder problems in service and he was now claiming an inservice right shoulder injury 43 years later.  He said that there had been no continuity of care for this shoulder after service.  

As noted, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade, 24 Vet. App. at 117.  With that in mind, the Board finds that the evidence received since the September 2004 meets the low threshold for reopening the claim for service connection for a right shoulder.  Notably, the December 2010 VA examiner initially provided a positive nexus opinion based on the Veteran's lay statements before retracting his opinion, essentially based on the lack of documented support.  However, the Veteran is competent as to his lay statements with regard to service incurrence and the examiner should have addressed the Veteran's statement before retracting his opinion.  Because the Court has set forth a low threshold to reopen claims, the Board finds that based on the Veteran's competent assertions combined with VA assistance, there is a reasonable possibility of substantiating the claim.  See Shade, supra.   

In sum, the Board finds that new and material evidence has been received, as it was not previously of record and raises a reasonable possibility of substantiating the claim of service connection.  Accordingly, the claim is reopened. 

B.  Service connection for a Cervical Spine Disability

As a starting point, the evidence neither shows nor does the Veteran assert that his claimed cervical disability is the result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application with respect to this matter.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Where there is a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013) (noting that the continuity of symptomatology provisions apply only to listed chronic conditions). 

Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran asserts that he fell off of a truck in service in 1966 injuring his neck and shoulders.  While his service treatment records, which appear complete, show repeated left shoulder dislocations, they do not show any injury from a fall off of a truck nor do they reflect complaints or treatment for cervical problems.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (citing Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (Lance, J., concurring) (VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred).  Moreover, he was found to have a normal clinical evaluation of his spine at his August 1967 separation examination.  

The first notation of cervical problems is a January 2008 record from L.C. Elliott, P.A.C. diagnosing the Veteran as having cervical radiculitis, likely from old injury.  There is also a February 2008 VA outpatient record containing a diagnosis of degenerative joint disease cervical spine with radiculopathies.  This record shows that a MRI (magnetic resonance imaging) was to be ordered if symptoms did not improve/abate in two to three months.

The absence of documented complaints or symptoms of cervical problems from the time of the Veteran's service separation in August 1967 until January 2008 interrupts continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints.).  Though this finding is not determinative of the claim, it warrants consideration.  As the weight of evidence does not show chronic cervical disability since service or continuity of symptomatology after service, service connection under the provisions of 38 C.F.R. § 3.303(b) has not been established.

With respect to establishing service connection under 38 C.F.R. § 3.303(d), there is both positive and negative evidence that addresses this point.  

The positive evidence consists of the January 2008 report from L. C. Elliott, P.A.C., who said that the Veteran fell out of the back of a truck in service and suffered injuries to what he believed to be both shoulders.  He went on to state that he "believe[d] that if he hit hard enough to tear a rotator cuff and have other problems with the musculoskeletal system, he very possibly, actually likely, suffered damage to the cervical spine."  This opinion is based on assumptions and contingencies that have not been borne out by the record.  That is, as noted, the Veteran's service treatment records do not show any injury from a fall out of a truck, let alone a cervical injury or rotator cuff tear, and there are no documented cervical complaints or treatment.  Moreover, he had a normal clinical evaluation of the spine at his separation examination in August 1967.  Furthermore, he did not report an inservice cervical injury until decades after service, despite making earlier claims for other injury-related disabilities.  In short, the Board finds that the Veteran's assertions of an inservice cervical injury are inconsistent with the record and are not deemed credible.  It follows that the speculative nature of L.C. Elliott's January 2008 opinion and the inaccurate history of injury on which it is based renders the opinion to be of very little probative value.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

In contrast, there is the addendum opinion of the VA examiner in March 2011 who, after reviewing the Veteran's claims file, opined that is less likely as not that the Veteran's cervical spine condition, diagnosed as degenerative disc disease, was caused by or a result of service.  In rendering the opinion, the VA examiner referred to specific medical history to support his conclusion.  See Owens v. Brown, 7 Vet. App. 429 (1995) (opinions offered by examiner based on a review of all the evidence on file is considered to be an important factor in reaching an informed opinion).  In this regard, he explained that the Veteran had no treatment for the cervical spine in service and his discharge examination showed no neck problems.  He opined that the Veteran's present degenerative disc disease came after service in the last 43 years.  He even commented on the January 2008 opinion from L.C. Elliott, P.A.C., by stating that he gave a "proposed mechanism of how he could have hurt his cervical spine during this fall", but he saw no records of visits for cervical spine pain in service.  

In sum, greater probative weight is placed on (1) the Veteran's service treatment records, which are entirely negative for complaints, findings or treatment for a cervical injury (2) the post-service medical reports which are silent for any complaints or treatment for many years after the Veteran's separation from service; and (3) the March 2011 VA medical opinion which was based on a review of the Veteran's entire claims file.  Owens, 7 Vet. App. at 429.

Notwithstanding the above finding regarding service connection on a direct basis, the main theory of the Veteran's claim is that his cervical disability is secondary to his service-connected left shoulder disability.  See 38 C.F.R. § 3.310.  However, the December 2010 VA examiner negates this theory.  In this regard, he opined that it is less likely as not that the neck condition is secondary to the left shoulder dislocation by explaining that they are two separate entities.  There is no contrary medical opinion on file.

As to the Veteran's statements that his cervical disc disease is related to his service-connected left shoulder disability, he is certainly competent to testify as to his symptoms.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, the matter regarding the etiology of his degenerative disc disease appears to be the type of medical matter as to which the courts have held lay testimony is not competent.

Based on the foregoing, the Board finds that the weight of evidence goes against the Veteran's claim for service connection for a cervical disability, diagnosed as degenerative disc disease, to include as secondary to service-connected left shoulder disability.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b).



ORDER

The application to reopen a claim of entitlement to service connection for a right shoulder disability is granted.

Service connection for a cervical disability, to include as secondary to service-connected left shoulder disability, is denied.


REMAND

Having reopened the Veteran's claim for a right shoulder disability, the Board finds that an additional examination is necessary.  As noted above, the Veteran was afforded an examination in December 2010.  While the examiner initially attributed the Veteran's right shoulder disability to service, the examiner later retracted his opinion based on the negative service treatment records related to the right shoulder.  However, lack of documentation is not definitive as the Veteran is competent with regard to his in-service events and injuries.  Additionally, the Veteran has also asserted that his disability is secondary to his service-connected left shoulder disability.  In this regard, the December 2010 VA examiner opined that the Veteran's chronic right shoulder dislocation was not permanently aggravated by the left shoulder dislocation and degenerative joint disease because both shoulders were "probably caused by the same original injury".  He later retracted this reasoning in March 2011 after reviewing the claims file by stating that the right shoulder disability was less likely than not caused by or the result of military service.  Thus, his opinion addressing the matter on a secondary basis is inadequate as it is not supported with any rational.  Accordingly, a remand for a new VA examination is warranted.  38 U.S.C.A. § 5103A(d); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As to the Veteran's claims of entitlement to specially adapted housing, a special home adaptation grant, and automobile and adaptive equipment, he claims loss of use of one hand and one foot (see VA Form 21-4502 dated in October 2009).  The regulations governing assistance in acquiring an automobile and adaptive equipment or special home adaptation grant contemplate, in pertinent part, loss of use of one and/or both hands and/or one and/or both lower extremities.  38 U.S.C.A. § 2101 (West 2014); 38 C.F.R. §§ 3.808, 3.809a.  Also, with respect to specially adapted housing, the criteria contemplate, in pertinent part, the loss or loss of use of both upper extremities.  38 C.F.R. § 3.809.  Thus, these claims are inextricably intertwined with the pending claim for service connection for a right shoulder disability secondary to service-connected left shoulder disability and must be deferred.  Harris v. Derwinski, 1 Vet. App. 181 (1991).

Also, the Veteran should be afforded an examination that specifically addresses whether his service-connected disabilities alone meet the requirements for specially adapted housing or home adaptation grant or an automobile and adaptive equipment.  38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination as to the etiology of his right shoulder disability, to include as secondary to service-connected left shoulder disability.  All necessary tests should be conducted.  

The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions.  The claims folder, including a copy of this remand, should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right shoulder disability is attributable to service, particularly the Veteran's specific instances of in-service injuries.  

The examiner should also indicate whether it is as least as likely as not (50 percent probability or more) that the Veteran's right shoulder disability is either (a) caused or (b) aggravated (permanently made worse) by his service connected left shoulder disability.

If the examiner determines that right shoulder disability is aggravated by the service-connected left shoulder disability, the examiner should report the baseline level of severity of the nonservice-connected right shoulder disability prior to the onset of aggravation.  If some of the increase in severity of the nonservice-connected right shoulder disability is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.

As explained above, the examiner is cautioned from focusing his/her opinion on the lack of evidence of right shoulder complaints during service.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  Then, schedule the Veteran for a VA examination (or examinations) by an appropriate medical professional to ascertain whether he meets the criteria for entitlement to specially adapted housing or a special home adaptation grant or an automobile and adaptive equipment.  The entire file must be reviewed by the examiner, and the examination report must reflect that such review was conducted.

Based on a review of the file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's service-connected disabilities have resulted in (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus anatomical loss or loss of use of one lower extremity; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; (6) blindness in both eyes with 5/200 visual acuity or less; or (7) the anatomical loss or loss of use of both hands.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After the above development has been completed, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


